Citation Nr: 1608960	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  09-22 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a low back disability, to include degenerative disk disease (DDD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from 1967 to June 1969 and from September 1990 to May 1991.  Award of the Purple Heart medal is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of May 2008 and October 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified before a Veterans Law Judge (VLJ) at a Board hearing held at the RO in October 2011.  A transcript of the hearing is of record.  The October 2011 hearing met the due process requirements of 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The VLJ took testimony on the issue of entitlement to service connection for a low back injury.  The hearing focused on the criteria necessary to substantiate the Veteran's claim, the issue was fully explained, and the VLJ suggested evidence that may have been overlooked.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.

The VLJ who conducted the October 2011 hearing is no longer employed by the Board.  In January 2016, the Veteran was notified of his right to request another Board hearing.  That letter also informed that the Board would assume that the Veteran did not wish to schedule a new hearing if he did not respond within 30 days.  The Veteran did not respond to the letter within 30 days or thereafter.  The case has been assigned to the undersigned Veteran's Law Judge.

In accordance with 38 C.F.R. § 20.1304(c), the Veteran has submitted waivers of initial review by the agency of original jurisdiction (AOJ) of additional submitted evidence.  See Veteran's filings of October 2014, February 2012, August 2011, April 2010, and March 2010.  Such evidence is accepted for inclusion in the record on appeal in this case.

In December 2011 and July 2014, the Board remanded for further evidentiary development.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's currently diagnosed low back disability was not first manifested during active duty or the first post-service year; a preponderance of the evidence is against finding that a current low back disability is related to military service.


CONCLUSION OF LAW

The criteria for service connection of a low back disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

Duty to notify

The development of the Veteran's claims has been consistent with the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulation.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Under the VCAA, VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  VA is required to notify the claimant and the claimant's representative, if any, of any information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim.  As part of that notice, VA is to specifically inform the claimant of any portion of the evidence that is to be provided by the claimant and any part that VA will attempt to obtain on behalf of the claimant.  Notice to a claimant must be provided when, or immediately after, VA receives a complete or substantially complete application for VA-administered benefits.  See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) (applying 38 U.S.C.A. § 5103(a)).  The record indicates that the originating agency provided the Veteran with VCAA notice by letters of January 2008 and July 2008.


Duty to assist

The VCAA also defines the obligations of VA with respect to a duty to assist a claimant in the development of his or her claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014).  VA must help a claimant to obtain evidence necessary to substantiate a claim unless there is no reasonable possibility that such assistance would aid in substantiating the claim.  The required assistance includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Board finds that all available, relevant evidence necessary to decide the issue on appeal has been identified and obtained.  The evidence of record includes statements of the Veteran, post-service VA and private treatment records, service personnel records, and service treatment records.

VA medical examinations were conducted in January 2012 and August 2014.  The Board found the January 2012 examination to be inadequate for failing to presume that the Veteran had an in-service, combat-related back injury.  See Board remand of July 2014.  The August 2014 examination report represents substantial compliance with the Board's remand in this respect.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The report also shows that the examiner reviewed the Veteran's claims folder, interviewed and examined the Veteran, and evaluated the Veteran's current health condition.  The August 2014 examination report is adequate for evaluation purposes.  See 38 C.F.R. §§ 3.103(c)(2), 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that a VA examination or opinion must be adequate).


Service connection for a low back disability

Legal criteria of service connection

Generally, service connection may be granted for an injury or disease suffered or aggravated during active military service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish service connection for a claimed disorder, there must be (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes that it was incurred in active service.  See 38 C.F.R. § 3.303(d) (2015); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may also be granted on a secondary basis for a disability that is proximately due to, or aggravated by, a service-connected disability.  See 38 C.F.R. § 3.310(a) (2014); see also Wallin v. West, 11 Vet. App. 509, 512 (1998); Harder v. Brown, 5 Vet. App. 183, 187 (1993).

For certain chronic disorders shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding that the disorder was incurred during service or within the presumptive period, subsequent manifestations of the same chronic disease at a later date, however remote, are service connected.  See 38 C.F.R. §§ 3.303(b) (2015).  Arthritis is one of the listed diseases as to which this presumption applies and has a one-year presumptive period.  See 38 U.S.C.A. §§ 1101(3), 1112(a) (West 2014); 38 C.F.R. §§ 3.307(a), 3.309(a) (2015).  For the listed chronic conditions, a showing of continuity of symptoms is an alternative method of establishing service connection.  See 38 C.F.R. § 3.303(b) (2015); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).

After assembling the evidence, the Board must evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  The determination of whether the requirements of service connection have been met is based on an analysis of the credibility and probative value of all the evidence of record.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  When there is an approximate balance of evidence as to an issue material to the determination of the matter, the benefit of the doubt in resolving the issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory evidence that an injury or disease was incurred or aggravated in combat will be accepted as proof of service connection, if the evidence is consistent with the circumstances, condition, or hardships of the service, even in the absence if an official record of the incurrence or aggravation.  See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2015).  The latter presumption relates only to whether a particular disease or injury was incurred or aggravated in service and does not serve to link an in-service disorder etiologically to a current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996); Gregory v. Brown, 8 Vet. App. 563, 567 (1996); Kessel v. West, 13 Vet. App. 9 (1999).


Analysis

The Veteran seeks service connection for a back condition.  See Veteran's claim of January 2008.  Because there is competent evidence that the Veteran has a current disability of the low back, Hickson element (1) is met.  The Veteran has been diagnosed with "degenerative disc disease lumbar spine post lumbar spine surgery with scar and residual radiculopathy."  See August 2014 VA examination report.  A radiology report of November 2007 notes an impression of "degenerative disease and spinal stenosis L4/5 and L5/1" and "heterogeneous marrow suggestive of a myeloproliferative process."  A VA neurology note of February 2008 notes an impression of "lumbar disk disease, severe."  After the Veteran's back surgery in March of 2008, the post-operative diagnosis was "L4-5 with right lumbar radiculopathy" and "lumbar stenosis L4-5."  See private hospital record of March 2008.

As for Hickson element (2), the Veteran maintains that he injured his back three times during military service.  The initial injury occurred, he maintains, when he and other soldiers moved an ammunition dump from one location to another in Vietnam.  That injury was then aggravated, he states, when he fell down a hill during an enemy attack in Vietnam.  See Veteran's statements of April 2008 and August 2009; transcript of October 2011 Board hearing; VA treatment record of May 2007.  Later, after returning to the United States but still during his first period of military service, the Veteran alleges experiencing further "pain and stiffness" in his back and "something pulling in his back" as a result of lifting objects while working at a base in Texas.  See transcript of October 2011 Board hearing.

The Veteran's service treatment records do not document the back injury in Vietnam that the Veteran references.  A service treatment record of February 1991, however, states: "S. Having back pain (R) side under shoulder blade sharp upon movement of arm.  Sustained possible injury when lifting empty 55 gallon cans onto back of truck.  No referral pain or sensation to lower extremities."  The assessment by the doctor at that time was "strained muscle (R) shoulder."  See service treatment record of February 1991.

The Veteran's receipt of the Purple Heart medal establishes that he engaged in combat with the enemy in active service during a period of war.  The Board considers the Veteran's account of sustaining a back injury during combat to be credible and consistent with his combat military service.  Therefore 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) apply with respect to the Veteran's contention that he injured his back during service, and Hickson element 2 is satisfied.

As for Hickson element (3), a preponderance of the evidence is against finding a nexus between the Veteran's current disability and his in-service injury.  Notably, the August 2014 VA medical examiner provided a negative nexus opinion, stating that "the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner based her conclusion, in part, on a finding that "the mechanism of injury described and subsequent lack of lower back symptoms for years after the injury are most consistent with a diagnosis of a self-limited lumbar strain, a muscular condition that does not cause or predispose to development of degenerative disc disease."

The examiner presumed that an in-service lower back injury occurred, as the Board had directed in its December 2011 and July 2014 remand orders.  While recognizing that the Veteran injured his back during service and has a current back disability, the examiner cited specific medical records (from February 1969, December 1984, January 1989, September 1990, and April 1991) for which there was a finding of a normal spine or no recurrent back pain.  As explained by the August 2014 VA examiner, the lack of documented symptoms was not the sole basis for the negative nexus opinion.  Also cited in the rationale were the nature of the Veteran's in-service back injuries that occurred in Vietnam and during later service in 1991, and consideration of the Veteran's 2007 motor vehicle accident.  Thus, consistent with Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006), the absence of corroborating medical evidence was considered but did not form the sole basis for refuting the credibility of lay statements.

No contrary, competent nexus opinion is of record.  While numerous treatment records document the Veteran's report of current back pain, no medical opinion of record states that the Veteran's current back disability is related to military service.

The Veteran maintains that he initially hurt his back during Vietnam service and that he has experienced back pain "through the years" with pain "sometimes radiating into the right leg."   See VA treatment record of October 2007.  He states that he had a motor vehicle accident in January 2007 that aggravated an existing disability dating from military service.  See Veteran's appellate brief of January 2016; VA treatment record of May 2007.  He has also maintained that "all the cuts, bruises, and the back injury all happened in the line of duty, under hostile fire, during the period of March 19-27, 1968."  See VA Form 9 of June 2009.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See 38 C.F.R. § 3.159(a)(1) (2015).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent when a condition can be identified by a layperson.  Id.

The Veteran is competent to report his symptoms of back pain.  As a layperson, however, he is not competent to diagnose a complex, non-obvious disability involving the spine.  The statements offered by the Veteran in support of the Veteran's own claim are not competent evidence of a nexus.  The Veteran sincerely believes that his current disability is related to service, but such an opinion requires specific medical training and is beyond the competency of the Veteran as a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  This is not a situation in which a directly observable cause and effect relationship is being reported.  See Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  The Board accords greater probative weight to the conclusion of the August 2014 VA examiner who evaluated the entire history and concluded that the Veteran's current disability is not related to his in-service back injury.

The record documents the Veteran's complaints of back pain.  See, e.g., VA treatment records of June 2007, March 2009, and May 2010.  The Veteran reported "recurrent back pain" during a July 1977 medical examination, presumably conducted by the Army National Guard.  The Veteran complained of "low back pain" in 2007 shortly after his automobile accident.  See January 2007 treatment record of Dr. R. E.  The Veteran continued to report "pain and stiffness" of the back in February 2007, and a medical assessment of "low back pain" was made.  See February 2007 and March 2007 treatment records of Dr. R. E.  The Veteran also reported in January 2008 that he was "in severe pain with my back" and that the pain was worsening.  See VA treatment record of January 2008.  Furthermore, the Veteran had back surgery in March 2008.  The procedure was "bilateral hemilaminotomies at L4-5, with L4 and L5 nerve root decompression" and "diskectomy of L4-5 right side."  See March 2008 report of Dr. W. E.

Other medical records, however, show the Veteran to have had a "normal" or "negative" musculoskeletal system.  See medical record of December 1984; private treatment records of Dr. R. E. dated June 2006, January 2007, May 2007, August 2007, April 2008,and July 2008; VA treatment record of May 2007; VA treatment record of April 2009 VA (finding satisfactory range of motion in all joints).  In July 2007, the only notation made with respect to the Veteran's musculoskeletal system was "right hip(s)."  See May 2007 private treatment record of Dr. R. E.  A VA treatment record of January 2008 states as to the Veteran's complaint of back pain: "Duration of Complaint: 1 years" [sic].  Thus, while the facts of the Veteran's in-service back injury and his current back disability are established, the record evidence as to periods of time following service in which no back symptoms were found tends to weigh against a finding of service connection based on a history of recurrent symptoms dating from military service.  See 38 C.F.R. § 3.303(d) (2015).

The Board also finds that, under the facts of this case, the Veteran's back disability cannot be service-connected on a presumptive basis as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309 (2014).  The Veteran has been diagnosed with degenerative disc disease, and "arthritis" is listed among the § 3.309(a).  The record does not contain medical evidence showing any manifestation of arthritis of the lumbar spine during service or during the one-year presumptive period after the Veteran's separation from service.  While a service treatment record of April 1991 contains the notation "Chronic Arthritis No Med," there is no reference to the Veteran's back or other part of the body.  Moreover, the Veteran was not treated for degenerative disc disease until years after service.  A preponderance of the evidence is against finding a manifestation of arthritis during military service or within one year of discharge from active service.

The Board has also considered whether, under 38 C.F.R. § 3.303(b) and Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013), there is evidence of a continuity of symptomatology sufficient to establish a nexus.  The Board finds that the probative value of the Veteran's current statements regarding a continuity of symptoms of arthritis of the lumbar spine since service are outweighed by the remainder of the evidence of record.  As noted by the August 2014 VA examiner, "there are multiple . . . records in which the claimant denied recurrent back pain."  The record in this case indicates no continuity of symptomatology since service.

The Board further notes that herbicide exposure cannot be found to be the cause of the Veteran's low back disability on either a direct or presumed basis.  The Veteran served in the Republic of Vietnam from November 1967 to November 1968.  His exposure to herbicides is therefore presumed.  See 38 U.S.C.A. § 1116(f) (West 2014).  The Veteran does not argue, and the record does not indicate, that his low back disability was caused by herbicide exposure.  Nor is degenerative disc disease among the diseases listed as presumptively related to herbicide exposure.  See 38 C.F.R. § 3.309(e) (2015).

The August 2014 VA examiner concluded on the basis of all the evidence that the Veteran incurred a "self-limited lumbar strain" during military service, which was a "muscular condition that does not cause or predispose to development of degenerative disc disease."  The examination report, being based upon a thorough examination of the Veteran and an analysis of the Veteran's relevant history, is given considerable weight in this case.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (stating that the probative value of a physician's statement depends, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).

While VA has a duty to assist, a claimant has ultimate burden of establishing entitlement to the disability benefit.  See 38 U.S.C.A. § 5107(a) (West 2015).  The Veteran has been accorded ample opportunity to present competent evidence in support of his claim.  The Veteran has not submitted a medical opinion to contradict the VA examiner's opinion.

The weight of the credible and probative evidence demonstrates that the Veteran's current back disability manifested after service and is not related to his active service.  The evidence does not support a nexus between the Veteran's service and his current condition.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a low back disability, to include degenerative disk disease (DDD), is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


